
	

114 HRES 675 IH: Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 675
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Mr. Reed (for himself, Ms. Speier, Ms. Adams, Mrs. Beatty, Mrs. Black, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brown of Florida, Mr. Cárdenas, Ms. Castor of Florida, Mr. Costa, Mr. Cuellar, Mr. Danny K. Davis of Illinois, Mr. Dold, Ms. Edwards, Ms. Eshoo, Mr. Foster, Mr. Gibson, Mr. Grijalva, Mr. Hastings, Mr. Honda, Mr. Huffman, Ms. Jenkins of Kansas, Mr. Johnson of Georgia, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Kind, Mrs. Kirkpatrick, Mrs. Lawrence, Mr. Ted Lieu of California, Ms. Matsui, Ms. McCollum, Mr. Meehan, Ms. Moore, Mrs. Napolitano, Mr. Pocan, Mr. Rangel, Mr. Richmond, Mr. Ruiz, Ms. Slaughter, Mr. Swalwell of California, Mr. Van Hollen, Mr. Vargas, Ms. Wasserman Schultz, Mrs. Watson Coleman, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
	
	
 Whereas sexual violence is widespread and impacts every person in this country, on average another person in the United States is sexually assaulted every 2 minutes;
 Whereas rape, sexual assault, and sexual harassment harm every community, and statistics from the Centers for Disease Control and Prevention (CDC) show 1 in 5 women and 1 in 71 men will be raped at some point in their lives;
 Whereas children and young adults are most at risk of sexual assault, as 44 percent of victims of sexual assault are under the age of 18, and 80 percent are under the age of 30;
 Whereas sexual assault affects women, men, and children of all racial, social, and religious, age, ethnic, ability, sexual orientation, and economic groups in the United States;
 Whereas according to the Department of Justice, all 18- to 24-year-olds are at significant risk of sexual assault, whether they are in college or not;
 Whereas female college students in that age range are about 3 times more likely to be sexually assaulted than the population at large, while non-students are about 4 times more likely;
 Whereas for males 18–24, the risk is higher among college students—men make up 17 percent of all college student victims;
 Whereas the Federal Bureau of Investigation (FBI), in its Uniform Crime Reports, expanded its definition of rape to include sexual assault against males, which assists in making reports of this devastating crime more accurate;
 Whereas in addition to the immediate physical and emotional costs, sexual assault has been associated with long-term consequences including post-traumatic stress disorder, substance abuse, depression, homelessness, eating disorders, and suicide;
 Whereas all forms of sexual violence are unacceptable, whether committed by a stranger, family member, or acquaintance of the victim, and 8 out of 10 victims know the person who sexually assaulted them;
 Whereas less than half of victims of sexual assault pursue prosecution by reporting their attack to law enforcement and sexual assault is the most underreported violent crime;
 Whereas we have the potential to identify and prosecute rapists in tens of thousands of unsolved cases by fully assessing the scope of the backlog of untested evidence in the possession of law enforcement and crime labs and by using DNA technology to eliminate the backlog;
 Whereas aggressive prosecution can lead to the incarceration of rapists, thereby preventing them from committing additional crimes;
 Whereas national, State, territory, and tribal coalitions, community-based sexual assault service providers, law enforcement agencies, and other organizations across the United States are committed to preventing sexual violence through increased education, awareness and community involvement;
 Whereas important partnerships have formed among criminal justice and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;
 Whereas according to a 2015 survey of rape crisis centers by the National Alliance to End Sexual Violence, 1/3 of rape crisis centers had to decrease hours of services for individual or group counseling; almost ½ had a waiting list for counseling services; and 1/3 had a waiting list for prevention programs;
 Whereas free, confidential help is available to all victims and survivors of sexual assault through the National Sexual Assault Hotlines (800–656–HOPE and ohl.rainn.org, ohl.rainn.org/es/), and more than 1,000 sexual assault service providers across the Nation;
 Whereas sexual violence is also a burden for many who serve the Nation, and the Department of Defense (DOD) estimates that approximately 19,000 service members experienced unwanted sexual contact in fiscal year 2014;
 Whereas the DOD Safe Helpline, Safe HelpRoom, and Safe Helpline mobile app provide support and help to active duty service members and other members of the DOD community worldwide by phone (877–995–5247) and online at SafeHelpline.org, as well as installation-based referrals via texting;
 Whereas individual and collective efforts reflect our dream for a Nation where citizens and organizations actively work to prevent all forms of sexual violence and no victim of sexual assault goes unserved, and no perpetrator of the crime goes unpunished; and
 Whereas April is recognized as “National Sexual Assault Awareness and Prevention Month”: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that—
 (A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, the improved treatment of its victims, and the prosecution of its perpetrators;
 (B)it is appropriate to properly acknowledge the more than 20,000,000 men and women who have survived sexual assault in the United States and to salute the efforts of survivors, volunteers, and professionals who combat sexual assault;
 (C)national and community organizations and private-sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to its survivors, and increasing the number of successful prosecutions of its perpetrators; and
 (D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to increase the percentage of sexual assault cases that result in the prosecution and incarceration of its perpetrators; and
 (2)the House of Representatives— (A)strongly recommends national and community-based organizations, businesses in the private sector, colleges and universities, and the media promote, through National Sexual Assault Awareness and Prevention Month, awareness of sexual violence, resources for its survivors and their friends and family members, and strategies to decrease the incidence of sexual assault; and
 (B)supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.  